PER CURIAM.
We have for review Swida v. State, 589 So.2d 1037, 1037 (Fla. 1st DCA 1991), in which the First District Court of Appeal certified the following question of great public importance:
WHEN AN INDIVIDUAL SEEKING REVIEW OF AN ORDER OF INVOLUNTARY COMMITMENT HAS BEEN RELEASED FROM THAT COMMITMENT PRIOR TO DISPOSITION OF THE APPEAL ON THE MERITS, WHAT SHOWING MUST SHE MAKE *671TO AVOID DISMISSAL OF THE APPEAL ON GROUNDS OF MOOTNESS?
In Godwin v. State, 593 So.2d 211 (Fla.1992), we addressed this same issue, however, we restated the question to read as follows:
Does an appeal from a civil commitment order under The Baker Act, section 394.-467, Florida Statutes (1989), become moot solely because the person subject to that order has already been released?
In Godwin, we answered the restated question in the negative and quashed the district court’s opinion. In light of our decision in Godwin, we quash the decision below and remand the instant case for proceedings consistent with Godwin.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.